DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 1/14/2020.  Currently claims 1-20 are pending and rejected below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/317350 A1 (hereafter “Kadonosono”).
Kadonsono discloses an intravenous therapy system (1), comprising:

a curved needle (32); and a curved catheter (31), wherein the curved needle extends through the curved catheter; wherein, in response to insertion of a first length of the curved needle and a first length of the curved catheter into a patient’s body, a curvature angle of the curved needle and the curved catheter causes the curved needle and the curved catheter to intersect axially with a blood vessel in the patient’s body (during use of device and also para [0059]).
Concerning claim 2 and the curvature angle of the needle is between 5 and 15 degrees (para [0061]).
Concerning claim 3 and the first length of the curved needle is longer than the first length of the curved catheter (see figure 6 for example). 
Concerning claim 4 and the curved needle further comprising a bevel formed at a distal end of the curved needle, wherein an edge of the bevel is formed to face towards a center point of a curvature of the curved needle (see figure 4 for example). 
Concerning claim 5 wherein in response to insertion of a second length of the curved needle and a second length of the curved catheter into a patient’s body, the curved needle and the curved catheter are parallel with the blood vessel (this would occur during use of device and also para [0059]). 
Concerning claim 6 and the curved catheter is made of a polymer and thermoformed onto the curved needle (see para [0036]).
Concerning claim 7 and a curvature of the curved needle and a curvature of the curved catheter are created subsequent to a straight needle being formed around a straight catheter (note formation of 32 and 30 units of 1).
Concerning claim 8 and in response to complete insertion of the curved needle and curved catheter, a bevel of the needle is prevented from being pressed against a wall of the blood vessel (this would occur during use of device and also para [0059]).
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP S59 123636 A (hereafter “Teito).


Concerning claim 9 Teito discloses a method of manufacturing an intravenous device, comprising:
introducing a heated metal at an extrusion die (3), wherein the extrusion die comprises an internal spider die (2); extruding the heated metal through the extrusion die forming a hollow tube therefrom (figure 1); and adjusting an exit plane of the internal spider die to be non-orthogonal to an extrusion axis of the spider die to form a curve in the hollow tube (figure 2).
Concerning claim 14 and further comprising adjust an exit plane of the internal spider die during extrusion from being non-orthogonal to the extrusion axis of the spider die to being orthogonal to the extrusion axis to form the curve along a first distance of a total length of the hollow tube and a straight portion of the hollow tube along a second distance of the total length of the hollow tube (see figures 1-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2016/317350 A1 (hereafter “Kadonosono”) in view of JP S59 123636 A (hereafter “Teito).
Concerning claim 10, it is examiners position that it is an obvious modification to Kadonosono to have the metal be stainless steel. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Steel is a well known needle forming material for durability in the medical arts.
Concerning claim 11 and comprising forming a plastic catheter around the outside surface of the hollow tube (although not expressly disclosed in the prior art forming catheters around hollow tubes to form is a well known molding and forming procedure to a PHOSITA to form a medical catheter.
Concerning claim 12 and comprising applying a heat to the catheter to relax the catheter against the outer surface of the hollow tube (heat forming of a catheter to form the outer surface is a well known molding and forming procedure to a PHOSITA to form a medical catheter).
Concerning claim 13 and further comprising forming a bevel at a distal end of the hollow tube to form a sharp tip (this is shown in 32C).
Concerning claim 14 and comprising adjust an exit plane of the internal spider die during extrusion from being non-orthogonal to the extrusion axis of the spider die to being orthogonal to the extrusion axis to form the curve along a first distance of a total length of the hollow tube and a straight portion of the hollow tube along a second distance of the total length of the hollow tube (this would be an inherent part of the formation process in order to arrive at a type of device constructed in the prior art particularly Kadonosono (further figures 1-8).
Concerning claim 15 comprising annealing the hollow tube (examiners position that the annealing the tube forming of a hollow tube is a well known molding and forming procedure to a PHOSITA to form a medical catheter).
Concerning claim 16 and method of manufacturing an intravenous device, comprising:
introducing a heated metal at an extrusion die, wherein the extrusion die comprises an internal spider die; extruding the heated metal through the extrusion die forming a hollow tube therefrom; forming a bevel at a distal end of the hollow tube; forming a plastic catheter around the outside surface of the curved metal; and with a bend fixture, bending the hollow tube and catheter to form a curve in the hollow tube and catheter (see rejection of method steps as in claim 9 above and structures disclosed in claim 1 above.
Concerning claim 17 and the metal is a stainless steel; it is examiners position that it is an obvious modification to Kadonosono to have the metal be stainless steel. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Concerning claim 18 and comprising applying a heat to the catheter to relax the catheter against the outer surface of the hollow tube (heat forming of a catheter to form the outer surface is a well known molding and forming procedure to a PHOSITA to form a medical catheter).
Concerning claim 19 and annealing the hollow tube (examiners position that the annealing the tube forming of a hollow tube is a well known molding and forming procedure to a PHOSITA to form a medical catheter).
Concerning claim 20 and an angle of the curve is between 1 and 10 degrees (see para [0061] and further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Constructing the angle of the curve in this range would have been a predictable and known obvious modification in order to address a particular tortious site on a patient during operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783